[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUL 10, 2006
                             No. 05-16929                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 03-00024-CR-FTM-29DNF

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ELIZABETH MARIE MORSE THOMPSON,
a.k.a. Lisa Thompson,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (July 10, 2006)

Before CARNES, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Elizabeth Marie Morse Thompson appeals her 240-month concurrent

sentences for (1) conspiracy to possess with intent to distribute 500 grams or more

of a mixture or substance containing a detectable amount of cocaine and five grams

or more of a mixture or substance containing a detectable amount of cocaine base,

in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii),

(b)(1)(B)(iii), and 846; and (2) two counts of possession with intent to distribute a

detectable amount of a mixture or substance containing cocaine base, in violation

of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). After review, we

affirm.

                                I. BACKGROUND

      On two separate dates, Thompson sold cocaine base to an Drug Enforcement

Agency (“DEA”) informant outfitted with electronic surveillance equipment. A

search of Thompson’s apartment found a small amount (88 milligrams) of crack

cocaine, digital scales and various items of drug paraphernalia. Thompson

admitted to officers that she had been selling cocaine since 1999 and that she

would sell up to a half ounce daily. At trial, various drug purchasers and dealers

testified that Thompson either sold them drugs or received shipments of their

drugs. Additionally, two witnesses testified that they each had made drug

deliveries for Thompson.



                                           2
      The jury convicted Thompson of the above-mentioned counts. The verdict

form indicated that the jury found that the conspiracy count involved “500 grams

or more” of cocaine and “five (5) grams or more” of cocaine base, crack cocaine.

      At her first sentencing, the Presentence Investigation Report (“PSI”)

attributed 1.5 kilograms of cocaine base to Thompson. However, at the sentencing

hearing, the government stated that it did not object to the lesser amount of 500

grams of cocaine base because it did not affect the Guidelines range. The district

court rejected Thompson argument that she should be held accountable for less

than 500 grams, stating:

      “[I]n good faith, I can’t find that there’s less than 500 grams. But for
      the government’s concession, I’d find that there’s over 1.5 kilograms
      of crack cocaine, based upon the testimony I find credible. The Court
      is willing to accept the government’s concession that there’s at least
      500 grams of crack cocaine and change paragraph 38 to offense level
      36.
              I understand the testimony is disputed. I heard it all. I read it
      all. It’s just very clear to me that certainly by a preponderance of the
      evidence there’s more than 500 grams of crack cocaine involved and
      that the defendant was involved with this amount.

Thus, the district court overruled Thompson’s drug quantity objection, finding by a

preponderance of the evidence that Thompson’s offenses involved 500 grams of

cocaine base. The district court sentenced Thompson under a mandatory

Guidelines scheme to a 360-month sentence, at the low-end of the Guidelines

range. In so doing, the district court expressed the desire to impose a more lenient

                                          3
sentence than was permitted by the Guidelines.

         Thompson appealed. On September 1, 2005, this Court affirmed

Thompson’s conviction, but vacated and remanded in light of United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), for resentencing under the advisory

Guidelines. See United States v. Thompson, 422 F.3d 1285, 1300-01 (11 th Cir.

2005).

         At resentencing, the district court stated that it wanted to impose a sentence

below the advisory Guidelines range, but noted that most factors, aside from

Thompson’s family background, weighed against a below-Guidelines sentence.

The district court acknowledged the sentences of Thompson’s co-defendants and

recounted Thompson’s lengthy history with drug abuse and criminal activity.

After noting the advisory Guidelines range and the factors in 18 U.S.C. § 3553(a),

the district court imposed below-Guidelines concurrent sentences of 240 months.

Thompson stated that she had no objection to the sentence. The district court then

stated that it “recognize[d] that the sentence is ten years below the guidelines. And

ten years is a significant sentence. But a sentence of 20 years is also significant,

and, given all the factors in this case, it’s my view that a 20-year sentence is

sufficient in this case.” Thompson appealed her sentences.

                                   II. DISCUSSION



                                             4
       For the first time on appeal, Thompson argues that the district court violated

her Fifth and Sixth Amendment rights by finding by a preponderance of the

evidence that Thompson was responsible for at least 500 grams of cocaine base.1

We have repeatedly rejected this argument. When a district court applies the

Guidelines in an advisory manner, it does not violate a defendant’s Fifth and Sixth

Amendment rights under Booker by finding facts and applying extra-verdict

enhancements. See United States v. Chau, 426 F.3d 1318, 1323-24 (11th Cir.

2005); United States v. Rodriguez, 398 F.3d 1291, 1301 (11 th Cir.), cert. denied,

125 S. Ct. 2935 (2005). Here, the district court applied the Guidelines in an

advisory fashion and, consequently, any judicial fact-finding done by the district

court as to drug quantity and extra-verdict enhancements did not violate

Thompson’s Fifth and Sixth Amendment rights.

       Thompson also asserts that her sentence is unreasonable under Booker.

After Booker, the district court must correctly calculate the defendant’s Guidelines

range and then, using the factors in 18 U.S.C. § 3553(a), the court may impose a

more severe or more lenient sentence as long as it is reasonable. See United States

       1
         Because Thompson did not raise Fifth or Sixth Amendment objections below, we review
for plain error. United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir.), cert. denied, 125 S.
Ct. 2935 (2005); Fed. R. Crim. P. 52(b). To prove plain error, the defendant must establish that
(1) there is an error, (2) the error is plain, and (3) it affects substantial rights. Rodriguez, 398
F.3d at 1298. “If all three conditions are met, an appellate court may then exercise its discretion
to notice a forfeited error, but only if (4) the error seriously affects the fairness, integrity, or
public reputation of judicial proceedings.” Id. (internal quotation marks omitted).

                                                 5
v. Crawford, 407 F.3d 1174, 1179 (11 th Cir. 2005). We review a defendant’s

sentence for unreasonableness in light of the factors listed in 18 U.S.C. § 3553(a)

and the reasons given by the district court. United States v. Williams, 435 F.3d

1350, 1354-55 (11th Cir. 2006).2 Our review is deferential, and “when the district

court imposes a sentence within the advisory Guidelines range, we ordinarily will

expect that choice to be a reasonable one.” United States v. Talley, 431 F.3d 784,

788 (11 th Cir. 2005). “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in light of both [the] record and the

factors in section 3553(a).” Id.

       Here, we cannot say that Thompson’s concurrent 240-month sentences were

unreasonable. Thompson does not challenge the district court’s Guidelines

calculation, which resulted in an advisory Guidelines range of 360 months to life

imprisonment. The 240-month sentences fall 120 months below the low end of the

Guidelines range and well below the statutory maximum of life. The district court

explicitly considered Thompson’s offense conduct, criminal history, family

background, and the sentences of Thompson’s co-defendants, all circumstances

falling within § 3553(a)’s factors, and determined that a sentence ten years below



       2
        Because Thompson’s challenge to the reasonableness of her sentence fails under
reasonableness review, it is not necessary to determine, as the government asserts, whether she is
only entitled to plain-error review.

                                                6
the advisory Guidelines range was sufficient. See 18 U.S.C. § 3553(a)(1)-(2), (6);

see also United States v. Scott, 426 F.3d 1324, 1329 (11 th Cir. 2005) (explaining

that the district court is not required to consider explicitly each § 3553(a) factor).

Nothing in the record convinces us that Thompson’s concurrent 240-month

sentences are unreasonable.

      AFFIRMED.




                                            7